Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 15, 2014.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-14-00648-CV



 IN RE JARED WOODFILL, STEVEN F. HOTZE, MD, F.N. WILLIAMS,
               SR., AND MAX MILLER, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              152nd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2014-44974

                        MEMORANDUM OPINION

      On August 11, 2014, relators Jared Woodfill, Steven F. Hotze, MD, F.N.
Williams, Sr., and Max Miller filed a petition for writ of mandamus in this Court.
See Tex. Elec. Code Ann. § 273.061; see also Tex. R. App. P. 52. In the petition,
relator ask this Court to compel respondents, Annise D Parker, Mayor of the City
of Houston; Anna Russell, City Secretary of the City of Houston; and Houston
City Council Members Stephen C. Costello, David W. Robinson, Michael Kubosh,
C.O. “Brad” Bradford, Jack Christi, Brenda Stardig, Jerry Davis, Ellen Cohen,
Dwight Boykins, Dave Martin, Richard Nguyen, Oliver Pennington, Ed Gonzalez,
Robert Gallegos, Mike Laster, and Larry Green, to (1) suspend the enforcement of
the Houston Equal Rights Ordinance (HERO); (2) notify the public of such
suspension and of the consequence that no action taken under HERO may be legal
or valid; (3) reconsider whether HERO should be repealed in its entirety; and (4) if
the City Council does not repeal HERO, then submit HERO to popular vote.

      Relators are simultaneously pursuing the same relief in Woodfill, et al. v.
Annise D. Parker, et al., No. 2014-44974 in the 152nd District Court of Harris
County. Without addressing the merits of relators’ petition, we conclude that
mandamus relief is foreclosed because relators have an adequate remedy by appeal
after judgment in the pending trial case. See In re Reece, 341 S.W.3d 360, 364
(Tex. 2011) (orig. proceeding) (requiring relator to show lack of an adequate
remedy by appeal to be entitled to mandamus).

      Relators have not established that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus.


                                                  PER CURIAM

Panel consists of Justices Boyce, Christopher, and Jamison.




                                         2